Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8639391 to Alberth Jr. et al. (hereinafter “Alberth”), in view of US 20090195349 to Frader-Thompson et al. (hereinafter “Frader”), further in view of US20100127626 to Altonen et al. (hereinafter “Altonen”).

As per claim 2, Alberth substantially discloses a control device configured to be connected to an appliance (Alberth, see Fig. 3, Fig. 8 and their corresponding paragraphs), the control device comprising: a sensing circuit configured to sense an 
However, Frader in an analogous art discloses a device configured to be clamped around a power cord, the device comprising a sensing circuit configured to sense an electrical current provided to the appliance via the power cord (Frader, see 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve the heuristic analysis for identifying new devices as they are connected to the system by using the clamp-on sensors (Frader, [0123]).
The combination of Alberth and Frader does not explicitly disclose in response to sensing the electrical current, adjust the output intensity of the lighting load. However, Altonen in an analogous art discloses in response to sensing the electrical provided to the appliance, adjust the output intensity of the lighting load (Altonen, see [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Altonen into the above combination of Alberth and Frader. The modification would be obvious because one of the ordinary skill in the art would want to provide a visual indication representative of energy savings and usage information by adjusting output intensity of a lighting load (Altonen, see [0072] and abstract).
As per claim 3, the rejection of claim 2 is incorporated, the combination of claim Altonen further discloses wherein to adjust the output intensity of the lighting load comprises to vary the output intensity of the lighting load by increasing and decreasing the output intensity of the lighting load (Altonen, see [0072]).


As per claim 4, the rejection of claim 3 is incorporated, Altonen further discloses wherein to vary the output intensity of the lighting load comprises to blink the lighting load (Altonen, see [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Altonen into the above combination of Alberth and Frader. The modification would be obvious because one of the ordinary skill in the art would want to provide a visual indication representative of energy savings and usage information by adjusting output intensity of a lighting load (Altonen, see [0072] and abstract). 

As per claim 5, the rejection of claim 2 is incorporated, Altonen further discloses wherein to blink the lighting load comprises to turn the lighting load on and off. However, Tsuji in an analogous art discloses wherein to blink the lighting load comprises to turn the lighting load on and off (Altonen, see [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of 

As per claim 8, the rejection of claim 2 is incorporated, Frader further discloses wherein the sensing circuit comprises at least one of a current clamp meter configured to sense the current provided to the appliance (Frader, [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]). 

As per claim 13, the rejection of claim 12 is incorporated, Alberth further discloses the appliance comprises a clothes dryer or a washing machine (Alberth, see col. 7 lines 59-66 and col. 17 lines 46-48).
As per claim 14, the rejection of claim 2 is incorporated, Alberth further discloses wherein the appliance is configured to be powered using a first electrical circuit and the lighting load is configured to be powered using a second electrical circuit that is different from the first electrical circuit (Alberth, see Fig. 3, Fig. 4, Fig. 8 and their corresponding paragraphs).

As per claim 15, the rejection of claim 2 is incorporated, Alberth further discloses in response to sensing the electrical power provided to the appliance, the control circuit is further configured to transmit via the communication circuit a message (Alberth, see Fig. 3, Fig. 4, Fig. 8 and col. 15 lines 12-30).
Frader further discloses transmit a message that causes a graphical display device to display a graphical indication of the electrical current provided to the appliance (Frader, Fig. 2, [0036]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve the heuristic analysis for identifying new devices as they are connected to the system by using the clamp-on sensors (Frader, [0123]).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Frader, in view of Altonen, further in view of US 20150054341 to Holder et al. (hereinafter “Holder”).

As per claim 6, the rejection of claim 2 is incorporated, the combination of Alberth, Frader and Altonen does not explicitly disclose a programming button communicatively coupled to the control circuit, wherein the control circuit is further configured to: detect an actuation of the programming button, in response to detecting 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Holder into the above combination of Alberth, Frader and Altonen. The modification would be obvious because one of the ordinary skill in the art would want to provide a way to control an always-on outlet with an existing switch by using a programming button coupled to the control device (Holder, see [0002]-[0003] and [0017]).

As per claim 11, the rejection of claim 2 is incorporated, the combination of Alberth, Frader and Altonen does not explicitly disclose the load control device comprises a plug-in load control device. However, Holder in an analogous art discloses the load control device comprises a plug-in load control device (Holder, see Fig. 1 element 12 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Holder into the above combination of Alberth, Frader and Altonen. The modification would be .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Frader, in view of Altonen, further in view of US20140180486 to Newman, JR. et al. (hereinafter “Newman”).

As per claim 7, the rejection of claim 2 is incorporated, Frader further discloses the sensing circuit is configured to measure an electrical current provided to the appliance (Frader, see [0036]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).
The combination of Alberth, Frader and Altonen does not explicitly disclose measure a magnitude of the electrical current. However, Newman in an analogous art discloses measure a magnitude of the electrical current (Newman, [0021] and [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Newman into the above combination of Alberth, Frader and Altonen. The modification would be obvious because one of the ordinary skill in the art would want to determine if .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Frader, in view of Altonen, further in view of US 8221154 to Paquette.
As per claim 9, the rejection of claim 2 is incorporated, Frader further discloses the power cord is an AC power cord, the device is configured to be clamped around all electrical conductor of the power cord of the first electrical load (Frader, [0073], [0124] and [0150]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).
The combination of Alberth, Frader and Altonen does not explicitly disclose clamped around a single electrical conductor of the power cord. However, Paquette in an analogous art discloses clamped around a single electrical conductor of the power cord (Paquette, see Fig. 1, its corresponding paragraphs, and abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Paquette into the above combination of Alberth, Frader and Altonen. The modification .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Frader, in view of Altonen, further in view of US 4378525 to Burdick.
As per claim 10, the rejection of claim 2 is incorporated, Frader further discloses the power cord is an AC power cord, the device is configured to be clamped around all electrical conductor of the power cord of the first electrical load (Frader, [0073], [0124] and [0150]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Alberth. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).
The combination of Alberth, Frader and Altonen does not explicitly disclose wherein the sensing circuit is configured to detect a fringing flux. However, Burdick in an analogous art discloses wherein the sensing circuit is configured to detect a fringing flux (Burdick, col. 3 lines 29-40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Burdick into the above combination of Alberth, Frader and Altonen. The modification 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JASON LIN/
Primary Examiner, Art Unit 2117